Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces Third Quarter 2008 Results MISSISSAUGA, ON, Oct. 15 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS) today reported the results of operations for the three and nine months ended August 31, 2008. All dollar amounts referenced herein are in Canadian dollars unless otherwise noted. At August 31, 2008, our cash and cash equivalents totaled $9.8 million, compared with $12.4 million at May 31, 2008. The net loss for the third quarter of 2008 was $2.6 million, or $0.12 per common share, compared with a net loss of $5.3 million, or $0.24 per common share for the same period in 2007. We incurred a net loss for the nine months ended August 31, 2008 of $15.3 million, or $0.68 per common share, compared with a net loss of $22.7 million, or $1.21 per common share for the same period in 2007. Our net loss included restructuring costs for the three months and nine months ended August 31, 2008 of $0.8 million and $3.1 million, respectively. In addition to the cost savings from the termination of our lease, as discussed below, we expect a further reduction of infrastructure and other support costs associated with the facility. A key driver of our decreased loss in both these periods was lower salary and benefit costs, reduced stock compensation expense, lower infrastructure and other support costs driven by lower employee numbers in 2008, and a decrease in the foreign exchange loss that was incurred in the prior periods.
